Mellen C. J.
at the ensuing June term, delivered the opinion of the Court.
As Rowe was an inhabitant of Boston when the original action was commenced against Benson and the defendant as his trustee, and as he was served personally with an attested copy of *94the process, the Court of Massachusetts had jurisdiction of the cause, and over both the defendants 5 at least, so far as that the default of each was properly entered, and both the judgments thereon were correctly rendered, and, to all legal purposes, binding on both, in this State as well as in Massachusetts, But as to the present defendant, the default entered and the consequent judgment against the goods and chattels, rights and credits of Benson in his hands and possession, did not expose him to any liability to pay any sum whatever to the plaintiff; for if he had been actually notified and accordingly appeared and answered to the scire facias, and disclosed on oath as by law prescribed, and on his disclosure the Court had adjudged him not the trustee of Benson when the original process was served upon him, he would have been at once discharged by the Court; and the only consequence of his neglect to appear and disclose on the original process, instead of being defaulted, would have been that he could not have recovered any costs. On examination of the several acts of Massachusetts, relating to the service of writs of scire facias which have been introduced and commented upon in the argument, we are not disposed to doubt, (were it our province to inquire) that the service of the scire facias in the present case was regular-, as it appeared on the officer’s return; and authorised the Court there, to render the judgment on which the plaintiff has declared. The important and interesting question is, “What is the character of that judgment in this State, as to its conclusiveness on the defendant and upon the Court in this State, where the plaintiff is seeking its enforcement ?” It appears that the defendant removed from Massachusetts and became a permanent inhabitant of Maine some time before the writ of scire facias was sued out, and has continued such to this time; and never had any notice of the existence of such suit on the scire facias, or of the .judgment therein rendered against him, till some time subsequent to its rendition.
If the judgment declared on had been rendered against the defendant in a common action, in which he had been sued as the dehtor of the plaintiff, instead of the debtor of Benson, it is perfectly clear that, according to the decisions in Bissell v. Briggs and Hall & al. v. Williams & al. cited at the argument, the *95judgment would be open to examination in our courts, as much as the demand, on which the judgment was founded, would be. It would not have the sanctity of a judgment, and.thus conclude the defendant as to his rights. The case of Bissell v. Briggs, was decided many years since, and prior to our separation from Massachusetts; and has ever been considered in this State as reposing on the soundest principles, and sustained by unanswerable arguments. And the case of Hall & al. v. Williams & al. was decided on the same principles, after a full and learned investigation of the subject, and a review of the principal authorities, having a bearing upon it. The only question of any importance in the cause is, whether the action on scire facias is to be considered as an exception, and not subject to the operation of the doctrine established by the foregoing decisions; or, in other words, was the scire facias to be considered as a new action, or a continuation of the original suit, and as constituting a necessary part of it ? If it was, it would seem that this action is maintainable, because the Court of Massachusetts had unquestionable jurisdiction of that suit. In 6 of Dane’s Abr. 463, the learned author says, that a scire facias is not properly an action, but a mere continuation of an action, whenever it is used to carry into effect a former judgment against a party to it; and it differs from scire facias against hail; that, he observes, is a new action. He states no other scire facias as an exception. Bail are sureties for the defendant, in the same manner as the indorser of a writ is a surety for the plaintiff. In both cases, however, their suretyship is of a conditional character. In certain events each may be liable to pay a sum of money recovered by one party against the other, but, in other respects, they have no immediate connection with the original action. The scire facias against hail and against the indorser of a writ is properly considered as a new action; in each case it issues against a person who was no party to the record in the original action. In the case before us, Bowe was a party to the action when the same was commencedthe judgment entered on his first default, was indefinite, incomplete, and in no respect conclusive upon him, except as to costs. The statute has therefore made provision for furnishing the creditor with further process, for ascertaining the plaintiff’s rights and the *96defendant’s liabilities, and thus preparing the way for his obtaining final process, to compel payment of whatever sum the Court shall adjudge to be in his hands and possession as the trustee of the principal debtor. When the defendant submitted to the first default, he knew that he was thereby subjected to no liabilities to the plaintiff; he knew that there must be further proceedings in court, in which he was to bear a part, in making his disclosure and discharging himself on oath, or else that the plaintiff would avail himself on his default, of all the expected advantages from the institution of proceedings against him; he knew that his own conduct had rendered a scire facias necessary to a final decision of the cause against him. He knew when he removed from Massachusetts into this State, that legal process from the Court in Massachusetts, could not run into Maine; of course, that there could be no service of the scire facias upon him personally, or in any other manner than by a copy of it left at his last and usual place of abode in Boston, according to the law of Massachusetts. He knew that if he had no goods, effects, or credits of Benson in his hands when the process was served on him personally in Boston, it was important for him to disclose that fact on the scire facias, and thus protect himself from, all danger consequent upon his first default. He must be presumed to have known that the scire facias would necessarily issue from the Court in Massachusetts, and that no service of the writ could be made upon him in this State, but only by leaving a copy at his last and -usual place of abode in Boston, as we have before mentioned. Considering the peculiar nature of our trustee process, must not the scire fa-cias, which the statute has provided, be considered as a part, and a very essential part, of the original action, and a continuation of it for the purposes we have been considering. It is true that the statute provides for a service of the scire facias on the defendant in the same manner as for that of the original process, so that he may know when and where he must appear and disclose ; but it is very evident that its provisions are predicated on the idea that the party summoned continues within the jurisdiction of the Court, where legal service may be made upon him. No provision is made for a service upon him, if he should remove from the State in the manner the defendant did. Our construction of the *97act must be such, if possible, as to give operation and effect to all parts of it, and preserve and protect the rights of all concerned ; for such must have been the intention of the legislature which framed and passed the act. Now, as the defendant was in the first instance personally notified to answer and disclose before the Court the facts as to his being the trustee of Benson, as alleged in the writ; as he did not appear at the first term, but was defaulted, thereby declaring that he intended to make his disclosure on the scire facias ; and as he removed without the jurisdiction of the Court, before the scire facias was issued, so that it could not be legally served upon him in this State; must he not be considered as having agreed to take notice of such a service as could be made, and was made, in Massachusetts, by leaving a copy of the writ in Boston, where he had his last place of abode: and, that whatever inconvenience he has suffered, must it not be imputed to his inattention to his own interest in not leaving an agent in Boston, with whom a copy of the writ could have been left, and notifying the plaintiff of the same. No one will deny the right of the defendant to remove, as he did, from Massachusetts; but if by so doing, he could and did at once relieve himself from accountability, and dissolve the lien on the property in his hands, created by the service of the original process, the effect was certainly a singular one; and to sanction such a principle, would often produce direct injustice and destruction of a creditor’s rights, and lead to the practice of innumerable frauds with perfect impunity. For we are not aware how such a consequence can be prevented, but by considering the jurisdiction of Massachusetts, which had once fully attached, as still continuing, on the principle that the scire facias is an incident to, or a part and continuation of the original process. It has been said, however, that though it is not such, still the Court of Massachusetts, might have had jurisdiction, in respect to the scire facias, and rendered the judgment which they did render, so as to be conclusive upon the defendant in this action, provided actual notice had been given tQ him in the manner provided by the act of 1829. True, it might have been binding on him, had the present action been brought in Massachusetts, and personal service been made there. So it would be, as the scire facias was served. If the Court in that *98State had jurisdiction of the whole cause, the service made was sufficient, in our opinion, for the reasons we have given. If the Court had no jurisdiction over the defendant, of what use could personal notice, served upon him in this State, have been ? He had no property in Massachusetts; now, if Massachusetts had no jurisdiction over any of the defendant’s property, nor over his person, how could personal notice, served on him in this State, give any jurisdiction to that State, or enable its courts to render a judgment binding on him here. ■ The answer is plain. Surely our Courts cannot render a legal judgment against a citizen of Louisiana, who has no property in this State, merely serving a summons upon him in Louisiana. Whether the defendant could have discharged himself on oath, had he appeared on the scire facias, we have no means of knowing. If he cannot avail himself of the defence to the present action, which has been urged, it does not follow that he might not have found relief by application to the proper tribunal in Massachusetts. This he has declined doing, for reasons which were satisfactory to himself.
We place the decision of this cause upon those provisions and principles of our trustee act, which are of so peculiar a character, as when applied to such a case as the one under consideration, must place it out of the reach and influence of the doctrine established in the cases above cited; and for the reasons we have assigned, that decision is in favor of the plaintiff. Accordingly, a, default must be entered.